Citation Nr: 0722403	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  The appellant seeks benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for accrued benefits.  In May 2006 
the Board remanded the claims for additional development.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran died in October 1998.  The certificate of 
death indicated that the cause of death was pancreatic 
cancer.

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, and he was not 
service-connected for any disabilities during his lifetime.

3.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in June 2002, more 
than 3 years after the veteran's death.



CONCLUSION OF LAW

The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits

Upon the death of a veteran, his or her lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid for a period not to exceed two years, based upon 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b) (2006).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2006).

The veteran in this case died in October 1998.  A review of 
the claims file demonstrates that there were no service 
connection claims pending at the time of his death, and that 
during his lifetime he had no service-connected disabilities.

In June 2002, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  It is clear 
that the appellant did not file her application for accrued 
benefits within one year of the veteran's death.  In fact, 
the application was received more than three years after his 
death.  

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
and because the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit.  38 C.F.R. 
§§ 3.1000(c), 3.152(b).  The law pertaining to eligibility 
for accrued benefits is dispositive of this issue.  The 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board acknowledges that the appellant contends that 
service connection for diabetes mellitus should presumptively 
have been granted in accordance with the decision in Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II), and 38 C.F.R. § 
3.816 (2006).  However, because this claim is limited to 
statutory interpretation and must be denied as a matter of 
law, the Board declines to evaluate the merits of the 
appellant's contentions in this regard.  The law, not the 
evidence, controls the outcome of this claim.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefit-of-the-doubt 
rule does not apply because the law is dispositive and the 
critical facts are not in dispute.  38 U.S.C.A. § 5107(b) 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.


ORDER

Entitlement to accrued benefits is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claims.

In May 2006 the Board remanded the claims because VA's notice 
requirements of 38 U.S.C.A. § 5100 et seq. (West 2002) had 
not been met.  In effort to correct this procedural 
inadequacy, in June 2006 VA sent the appellant a letter in 
which she was informed that VA would assist her in obtaining 
evidence in support of her claim, should she inform VA of the 
pertinent dates of treatment and the locations at which the 
treatment was received.  In a September 2006 response, the 
appellant informed VA that pertinent treatment records should 
be obtained from the VA facility in Minneapolis, Minnesota, 
dated from January to October 1998.  It appears from a review 
of the claims file that records dated from January 1998 to 
August 1998 have been associated with the claims file.  
Records dated from August 1998 to October 1998, however, have 
not yet been associated with the claims file.  Because VA is 
on notice that there are additional records that may be 
applicable to the appellant's claims for service connection 
for the cause of the veteran's death and for accrued benefits 
and because these records may be of use in deciding the 
claims, these records are relevant and an additional attempt 
to obtain them should be made.  38 C.F.R. § 3.159(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's medical 
records from the VA facility in 
Minneapolis, Minnesota dated from 
August 1998 to October 1998, including 
the hospitalization records dated 
immediately prior to his October 1998 
death (his terminal hospital records).  
All efforts to obtain VA records should 
be fully documented, and the VA 
facility must provide a negative 
response if the records are not 
available.  If the records have been 
retired, obtain them from the 
appropriate storage facility.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If 
action remains adverse to the 
appellant, provide the appellant and 
her representative with a supplemental 
statement of the case and allow her an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


